 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                            Plaintiff,                        NO. C17-0891RSL

10
                     v.
                                                              ORDER GRANTING PLAINTIFF’S
11
      SCOTT ALAN ANDERSON,                                    MOTION FOR LEAVE TO FILE
                                                              OVERLENGTH BRIEF
12
                            Defendant.

13

14
              This matter comes before the Court on “Plaintiff’s Motion to File [Overlength] Motion
15
     for Legal Fees.” Dkt. # 168. The motion is GRANTED. Pursuant to LCR 7(f)(4), defendant is
16
     allowed an equal number of pages for his opposition and plaintiff’s reply shall not exceed nine
17

18   pages.

19

20            Dated this 21st day of November, 2019.
21
                                               A
22                                             Robert S. Lasnik
                                               United States District Judge
23

24

25

26

27   ORDER GRANTING PLAINTIFF’S
     MOTION FOR LEAVE TO FILE
28   OVERLENGTH BRIEF- 1
